        Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 1 of 30



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                  UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                                Case No. 3:19-cv-04238-MMC
15   LLC,
                                                                Date Action Filed: July 23, 2019
16                          Plaintiffs,                         DEFENDANTS’ RESPONSE TO
            v.                                                  PLAINTIFFS’ MOTION FOR
17
                                                                PRELIMINARY INJUNCTION AND
18   VADE SECURE, INCORPORATED;                                 EXPEDITED DISCOVERY
     VADE SECURE SASU; OLIVIER
19   LEMARIÉ,                                                   JURY TRIAL DEMANDED

20                                                              REDACTED VERSION
                            Defendants.
21                                                              Hearing
                                                                Date: January 17, 2020
22                                                              Time: 9:00 am
                                                                Courtroom: 7, 19th Floor
23                                                              Judge: Maxine M. Chesney

24                                                              San Francisco Courthouse
                                                                450 Golden Gate Avenue
25                                                              San Francisco, CA 94102

26

27

28

                                                                                     Case No. 3:19-cv-04238-MMC
             DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
           Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 2 of 30



 1                                                          TABLE OF CONTENTS

 2                                                                                                                                   Page No.
 3   I.        INTRODUCTION .....................................................................................................................1
     II.       RELEVANT FACTUAL BACKGROUND ..............................................................................1
 4
         A.      Plaintiffs’ alleged trade secrets are publicly available. ..........................................................1
 5       B.      Defendants develop and offer e-mail and network security solutions. ..................................2
 6          1.     Vade’s anti-spear phishing solutions are independently developed. .................................3
            2.     Similarly, Vade’s MTA products were and are being independently developed. .............6
 7
         C.      Plaintiffs knew the facts allegedly giving rise to this suit for over two years before
 8               seeking injunctive relief. ........................................................................................................7
     III.      ARGUMENT AND AUTHORITIES ........................................................................................9
 9
            1.           Plaintiffs cannot demonstrate a likelihood of success on the merits of their
10                       trade secret misappropriation claim. ................................................................................10
                 a.         Plaintiffs failed to show that they own a protectable trade secret................................10
11
                 b.         There is no evidence to support the misappropriation element. ..................................12
12               c.         Plaintiffs have also failed to show how they have been damaged by any
                            alleged misappropriation. .............................................................................................16
13
            2.           Plaintiffs have also failed to show a likelihood of success on their breach of
14                       contract claim. ..................................................................................................................17
            3.           Plaintiffs will not suffer irreparable harm if their motion is denied. ...............................18
15
            4.           The balance of equities and public interest do not favor an injunction under
16                       these circumstances. .........................................................................................................21
            5. Plaintiffs’ proposed injunction is overly broad, impermissibly vague, and
17             would require a significant bond......................................................................................22
18       6.    Plaintiffs request for expedited discovery was never supported by good cause
               and is now moot. ..............................................................................................................23
19   IV.    CONCLUSION AND PRAYER .............................................................................................25
20

21

22

23

24

25

26
27

28
                                                                                i
                                                                                              Case No. 3:19-cv-04238-MMC
                      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
            Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 3 of 30



 1                                                      TABLE OF AUTHORITIES

 2                                                                                                                                          Page No.
     Federal Cases
 3
     Alliance for the Wild Rockies v. Cottrell,
 4       632 F.3d 1127 (9th Cir. 2011) .......................................................................................................10
 5
     Arminak Sol., LLC v. 7-Eleven, Inc.,
 6      No. 2:17-cv-01820-RGK, 2017 U.S. Dist. LEXIS 221900 (C. D. Cal. March 16,
        2017) ........................................................................................................................................18, 19
 7
     Bartech Sys. Int’l, Inc. v. Mobile Simple Solutions, Inc.,
 8      No. 2:15-cv-02422-MMD, 2016 U.S. Dist. LEXIS 68030 (D. Nev. May 24, 2016) ....................18
 9   Best Lockers, LLC v. Am. Locker Grp., Inc.,
10      No. 12-cv-00403-CJC(ANx), 2012 U.S. Dist. LEXIS 199973 (C.D. Cal. Mar. 30,
        2012) ........................................................................................................................................13, 14
11
     Caribbean Marine Servs. Co. v. Baldridge,
12      844 F.2d 668 (9th Cir. 1987) .........................................................................................................18

13   Citcon USA, LLC v. RiverPay, Inc.,
         No. 18-cv-02585-NC, 2019 U.S. Dist. LEXIS 106295 (N.D. Cal.
14       June 25, 2019) ..............................................................................................................11, 17, 22, 23
15
     Cleanfish LLC v. Sims,
16      No. 19-cv-03663-HSG, 2019 U.S. Dist. LEXIS 108946 (N.D. Cal.
        June 28, 2019) ............................................................................................10, 11, 12, 14, 15, 21, 22
17
     CyberMedia, Inc. v. Symantec Corp.,
18      19 F. Supp. 2d 1070 (N.D. Cal. 1998) ...........................................................................................23
19   DealDash Ovj v. Contextlogic, Inc.,
        No. 18-cv-02353-MMC, 2018 U.S. Dist. LEXIS 135531 (N.D. Cal. Aug. 10,
20
        2018) (Chesney, J.) ..................................................................................................9, 10, 19, 22, 23
21
     eBay, Inc. v. MercExchange, L.L.C.,
22      547 U.S. 388 (2006) .......................................................................................................................18

23   Founder Starcoin, Inc. v. Launch Labs, Inc.,
        No. 18-cv-972 JLS (MDD), 2018 U.S. Dist. LEXIS 113737 (S.D. Cal. Jul. 9,
24      2018) ............................................................................................................................10, 12, 13, 18
25
     In re Gen. Capacitor,
26       No. 17-cv-00179-HSG, 2017 U.S. Dist. LEXIS 71641 ...........................................................18, 19

27   Glass Egg Dig. Media v. Gameloft, Inc.,
        No. 17-cv-04165-MMC, 2018 U.S. Dist. LEXIS 35724 (N.D. Cal. Mar. 2, 2018) ..................9, 18
28
                                                                              ii
                                                                                           Case No. 3:19-cv-04238-MMC
                   DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
            Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 4 of 30



 1   Herb Reed Enters., LLC v. Fla. Entm’t Mgmt., Inc.,
        736 F.3d 1239 (9th Cir. 2013) .......................................................................................................18
 2
     Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co.,
 3     517 F.3d 873 (9th Cir. 2009) ...........................................................................................................9
 4
     Nelson v. Levy,
 5      No. 16-cv-03797-MMC, 2017 U.S. Dist. LEXIS 79116 (N.D. Cal. May 23, 2017) .....................10

 6   Nintendo of Am., Inc. v. Lewis Galoob Toys, Inc.,
        16 F.3d 1032 (9th Cir. 1994) .........................................................................................................23
 7
     Rovio Entm’t Ltd v. Royal Plush Toys, Inc.,
 8      907 F. Supp. 2d 1086 (N.D. Cal. 2012) .........................................................................................24
 9   Sierra OnLine, Inc. v. Phoenix Software, Inc.,
10       739 F.2d 1415 (9th Cir. 1984) .......................................................................................................10

11   Sunbelt Rentals, Inc. v. Victor,
        No. C 13-4240-SBA, 2014 U.S. Dist. LEXIS 14416 (N.D. Cal. Feb. 4, 2014) ............................17
12
     Swarmify, Inc. v. Cloudfare, Inc.,
13      No. C 17-06957-WHA, 2018 U.S. LEXIS 34727 (N.D. Cal. March 2, 2018) ..................11, 20, 21
14   uSens, Inc. v. Shi Chi,
15      No. 18-cv-01959-SVK, 2018 U.S. Dist. LEXIS 175570 (N.D. Cal. Oct. 11, 2018) .....................11

16   V’Guara, Inc. v. Dec,
        925 F. Supp. 2d 1120 (D. Nev. 2013) ............................................................................................18
17
     Way.com Inc. v. Singh,
18     No. 3:18-cv-04819-WHO, 2018 U.S. Dist. LEXIS 215243 (N.D. Cal. Dec. 20,
       2018) ........................................................................................................................................16, 19
19
     Weride Corp. v. Huang,
20
        379 F. Supp. 3d 834 (N.D. Cal. 2019) ...........................................................................................15
21
     Winter v. Nat. Res. Def. Council, Inc.,
22      555 U.S. 7 (2008) .................................................................................................................9, 18, 21

23   Federal Statutes
24   18 U.S.C. § 1839(3)(B) ........................................................................................................................12
25   Rules
26   Fed. R. Civ. P. 26(d)(1)........................................................................................................................24
27

28
                                                                             iii
                                                                                           Case No. 3:19-cv-04238-MMC
                   DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
           Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 5 of 30



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           A plaintiff that claims trade secret misappropriation is not entitled to an injunction if its

 4   alleged trade secrets are publicly available or if it delays for an unjustifiable period of time before

 5   seeking an injunction. Here, each of Plaintiffs’ alleged trade secrets have been publicly available for

 6   years from numerous sources. Further, Plaintiffs, without justification, delayed for years from the

 7   time they learned of the facts purportedly giving rise to this suit to the time they filed their belated

 8   motion for injunctive relief. And the alleged harm complained of is not irreparable, but rather, by

 9   Plaintiffs’ own admission, can be cured monetarily. Plaintiffs have not cited any facts or authority

10   that would support issuance of injunctive relief on the record before the Court, and as a result, their

11   motion should be denied in its entirety.

12   II.     RELEVANT FACTUAL BACKGROUND

13           A.     Plaintiffs’ alleged trade secrets are publicly available.

14           In Plaintiffs’ Motion for Preliminary Injunction and Expedited Discovery (the “PI Motion”),

15   they have identified the following techniques used in the development of their Trident product as

16   their trade secrets: (1) behavioral analysis; (2) machine learning to detect anomalies; (3) cloud-

17   based threat analysis; and (4) integration with Microsoft Office 365 using Microsoft’s journaling

18   feature. (Pls.’ Mot. 16, ECF No. 30-4.) Plaintiffs have also identified the following capabilities of

19   their MTA product as their alleged trade secrets:

20

21

22                                        (Pls.’ Mot. 4, 15-16, ECF No. 30-4.) To be clear, Plaintiffs have

23   not identified any particular implementation of those techniques or methods for achieving those

24   capabilities as their trade secrets, but rather, simply claim that use of those techniques and inclusion

25   of those capabilities themselves are unique to Plaintiffs.

26           In fact, in their motion to file under seal submitted with the PI Motion, Plaintiffs requested

27   that the mere mention of many of these techniques and capabilities were considered “Confidential”

28   or “Highly Confidential—Attorneys’ Eyes Only” information. (Pls.’ Mot. to File Under Seal at 1-
                                                          1
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 6 of 30



 1   5, ECF No. 30.) As a result, Plaintiffs requested that their identification of these techniques and

 2   capabilities be filed under seal such that they would not be publicly disclosed. (Id.)

 3          In stark contrast to those allegations and the positions Plaintiffs take in this litigation, each of

 4   the techniques and capabilities that Plaintiffs now claim as proprietary are, and have been, commonly

 5   known in the e-mail security industry. (Decl. of Brad Karp, Ph.D. ¶ 27, attached hereto as Exhibit

 6   1 (“Karp Decl.”); Decl. of W. Barton Rankin ¶ 3-4, attached hereto as Exhibit 2 (“Rankin Decl.”).)

 7   Plaintiffs have themselves repeatedly identified these same tools and capabilities in publicly

 8   available documents. (Rankin Decl. ¶¶ 3-4.) For example, in their PI Motion, Plaintiffs redacted the

 9   following phrase as being so “Highly Confidential” that it could not be disclosed in a public filing:

10

11   (Pls. Mot. 18, ECF No. 30-4.) Yet, that language was publicly displayed almost verbatim on

12   Cloudmark’s website in January 2016. (Rankin Decl. ¶ 3.) In truth, each and every high level

13   technique and capability that Plaintiffs identify as proprietary has been publicly disclosed by

14   Plaintiffs and numerous competitors that use the same development techniques and offer the same

15   capabilities in their products. (Rankin Decl. ¶¶ 3-4; Karp Decl. ¶¶ 27-29, 32-56.) Thus, the notion

16   that they are Plaintiffs’ closely guarded secrets is demonstrably false. As Dr. Karp—a Computer

17   Systems and Network Professor at the University College London with degrees from Yale and

18   Harvard and over two decades of experience in the relevant field—confirms in his declaration, each

19   of the techniques and capabilities that Plaintiffs allege to be proprietary are nothing more than

20   standard building blocks commonly used in the development of e-mail and computer security

21   systems. (Karp Decl. ¶¶ 28, 45.) Plaintiffs cannot credibly argue that the use of such techniques or

22   the inclusion of such capabilities is misappropriation of anything belonging to Plaintiffs.

23          B.      Defendants develop and offer e-mail and network security solutions.

24          Like many other competitors, Vade Secure SASU (“Vade SASU”) and Vade Secure, Inc.

25   (“Vade Inc.”) (collectively “Vade”) are in the business of developing and providing e-mail security

26   solutions. Contrary to Plaintiffs’ arguments, Vade has had robust development experience and

27   capabilities since its inception. Vade SASU was founded in Hem, France over a decade ago. (See

28   About Vade Secure, Vade Secure, https://www.vadesecure.com/en/company (last visited Dec. 2,
                                                         2
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
          Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 7 of 30



 1   2019).) Since that time, Vade has become a “global leader in predictive e-mail defense, protecting

 2   600 million mailboxes in 76 countries.” (Id.) Vade maintains offices in seven different countries,

 3   has 1,400 sales partners, and provides defensive solutions to 5,000 customers worldwide. (Id.) Vade

 4   develops and offers products and solutions that address the spectrum of e-mail security threats from

 5   spam, phishing attacks, spear phishing attacks, ransomware, and malware. (Id.) Further, Vade’s

 6   innovative solutions allow them to monitor and analyze 10 billion e-mails per day, and, in 2018

 7   alone, Vade’s technology was used to detect 800 million phishing and 200 million malware attacks.

 8   (Id.) Customers and industry publications have recognized Vade for its innovative solutions, which

 9   continually outperform Vade’s competitors:

10          Confronted with a rise of phishing attacks and dissatisfied with Microsoft’s anti-
            spam/anti-phishing capabilities, we did proofs of concept with 20 vendors. Vade
11          Secure ranked the highest, with the most reliable and effective solution. The
            technology is sophisticated, yet easy to use. Their staff is a pleasure to work with and
12          their technical support is always prompt.
13   (Id. (quoting David Wieda, CEO, Wieda IT Solutions).)

14                  1.      Vade’s anti-spear phishing solutions are independently developed.

15          As new e-mail security threats emerge, Vade is on the leading edge of developing solutions.

16   In particular, as it is related to this matter, Vade’s Chief Science Officer, Sebastian Goutal, began to

17   develop anti-spear phishing solutions in 2015. (Decl. of Sebastien Goutal ¶ 3, attached hereto as

18   Exhibit 3 (“Goutal Decl.”).) In doing so, Mr. Goutal ultimately filed multiple published patent

19   applications on anti-spear phishing technology in September 2015, March 2016, and March 2017,

20   the last of which issued as U.S. Patent No. 10,284,579. (Id. ¶ 4; see Detecting and thwarting spear

21   phishing attacks in electronic messages, U.S. Pat. App. Pub. No. 2017/0085584 (filed Sept. 22,

22   2015); Methods and devices to thwart email display name impersonation, U.S. Pat. App. Pub. No.

23   2017/0257395 (filed Mar. 7, 2016); Detection of email spoofing and spear phishing attacks, U.S.

24   Patent No. 10,284,579 (filed Mar. 22, 2017) (the “’579 Patent”), attached hereto as Exhibit 4.) The

25   ’579 Patent lists Mr. Goutal as the sole inventor and claims the implementation of, among other

26   things, an anti-spear phishing solution through the use of contact models, statistical dispersion, and

27   a features vector. (Goutal Decl. ¶ 5; ’579 Patent at (72), Abstract.) Notably, Goutal conducted

28   significant research and analysis leading to the filing of the ’579 Patent in 2016, well before Lemarié
                                                         3
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
          Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 8 of 30



 1   joined Vade, and in early 2017. (Goutal Decl. ¶¶ 5-8.) This includes the use of behavioral analysis,

 2   machine learning, e-mail fingerprinting, confidence scoring, and cloud-based solutions in the context

 3   of combatting spear phishing. (Goutal Decl. ¶ 7; ’579 Patent at Abstract, 4:44-14:41.)

 4          Vade’s development and use of anti-spear phishing technology was no secret and was

 5   actually known to both Cloudmark and Proofpoint in 2016. Specifically, in June 2016, well before

 6   Lemarié joined Vade, Goutal made a presentation on Vade’s anti-spear phishing technology

 7   developments at an industry conference, the 37th Edition of the M3AAWG, in Philadelphia. (Goutal

 8   Decl. ¶ 10.) During his presentation, Mr. Goutal discussed those developments, including the use of

 9   IP addresses and device fingerprinting to detect impersonation (or spear phishing) attacks, which

10   each relate to building a behavioral model for each e-mail sender, related to that described by the

11   ’579 Patent.. (Id. ¶ 11.) Mike Reading from Cloudmark and David Jevans from Proofpoint

12   participated with Goutal in that very presentation, and, thus, had actual knowledge of Vade’s

13   development efforts in connection with anti-spear phishing. (Id. ¶ 10.) And so Plaintiffs’ allegations

14   that Vade’s development work in this regard did not begin until Lemarié’s employment at Vade are

15   demonstrably false, as Plaintiffs have known.

16          Further, in addition to its internal development efforts, Vade also investigated the acquisition

17   of existing anti-spear phishing technologies. For example, Vade engaged in discussions with Astra

18   Identity, Inc. (“AstraID”) in April 2016. (Id. ¶ 9.) At that time, AstraID had patented a solution

19   directed to spear phishing that specifically referenced the use of behavioral analysis (including

20

21   and machine learning with big data technology—

22   Vade ultimately acquired AstraID’s patents. (Id.; see, e.g., System and method for electronic

23   message analysis for phishing detection, U.S. Patent No. 8,566,938 (filed Nov. 5, 2012); Systems

24   and methods for electronic message analysis, U.S. Patent No. 9,154,514 (filed Oct. 3, 2013); Systems

25   and methods for electronic message analysis, U.S. Patent No. 9,501,746 (Sept. 24, 2015); Rankin

26   Decl. ¶ 3.)

27          Also, contrary to Plaintiffs’ unfounded allegations, Vade was offering anti-spear phishing

28   products using techniques like those at issue here before Lemarié joined Vade. For example, by June
                                                          4
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
          Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 9 of 30



 1   2016, Business Wire published an article that recognized Vade as a “leader in anti-phishing, anti-

 2   spear phishing and anti-malware heuristic filtering . . . .” (Vade Retro Technology Takes on a New

 3   Identity     and      Becomes       Vade       Secure,     Business       Wire      (July     13,     2016),

 4   https://www.businesswire.com/news/home/20160713006224/en/Vade-Retro-Technology-Takes-

 5   New-Identity-Becomes (emphasis added).) By October 2016, Vade’s Secure Cloud product included

 6   anti-spear phishing technology using behavior analysis, heuristic content analysis, and the algorithms

 7   necessary to effectively implement those features. (Declaration of Adrien Gendre ¶ 25, attached

 8   hereto as Exhibit 5 (“Gendre Decl.”).) And by December 2016, Vade’s Gateway product also

 9   included those features. (Id. ¶ 25.) Thus, Vade was well aware of both the existence of and how to

10   implement anti-spear phishing solutions, including techniques and capabilities that Plaintiffs claim

11   as trade secrets, all well before Lemarié became a Vade employee.

12          As for Microsoft Office 365’s journaling tool, Vade obtained information on its use from the

13   tool's creator, Microsoft, during development of its product known as Vade Secure for Office 365

14   (“O365”). (Id. ¶ 10.) Contrary to Plaintiffs’ allegation that use of the journaling tool is somehow a

15   “Highly Confidential” trade secret belonging to Cloudmark, Microsoft itself publicly describes that

16   the journaling tool can be, and is, used by third-party software vendors to route Office 365 e-mail

17   traffic to their e-mail security products for purposes of scanning for malicious e-mails. (Debraj

18   Ghosh, Be careful of data without context: The case of malware scanning of journaled emails,

19   Microsoft (Jan. 8, 2019), https://www.microsoft.com/security/blog/2019/01/08/be-careful-of-data-

20   without-context-the-case-of-malware-scanning-of-journaled-emails/; Rankin Decl. ¶ 3; Karp Decl.

21   ¶ 56.) Vade’s O365 product development focused on providing a native Outlook integration for its

22   suite of e-mail security solutions. (Gendre Decl. ¶¶ 6-7.) And in the context of developing the O365

23   Outlook integration, in the middle of 2017, Vade communicated with Microsoft directly, and a

24   Microsoft representative suggested that Vade utilize Microsoft’s Office 365 journaling tool for that

25   purpose. (Id. ¶ 10.) Vade’s use of that journaling tool is in no way derived from some trade secret

26   possessed by Plaintiffs.

27

28
                                                           5
                                                                                        Case No. 3:19-cv-04238-MMC
                DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 10 of 30



 1                  2.      Similarly, Vade’s MTA products were and are being independently
                            developed.
 2
            As highlighted above, the purported trade secrets allegedly used by Plaintiffs’ MTA product
 3
     are actually publicly known and available and, thus, cannot constitute trade secrets. Further, Vade
 4
     has independently developed its own commercial MTAs for years. Vade, in fact, started developing
 5
     its own MTA in 2012, and that product was released in 2013 under the name Mailstro. (Gendre
 6
     Decl. ¶¶ 19-20.) In fact, the Mailstro MTA was Vade’s only MTA product available in June 2017.
 7
     (Id. ¶ 21.) Thus, contrary to Plaintiffs’ speculative allegations, any MTA used by Vade
 8

 9
                                             Rather, Vade’s Mailstro MTA product was developed starting
10
     in 2012, which also demonstrates that Vade already had significant experience and independent
11
     know-how with respect to MTA coding and development that pre-dated the arrival of Lemarié,
12
     Boussinet, Delannoy, and Séjourné. (Id. ¶ 22.)
13
            Separate from the Mailstro product, Vade is presently developing another, next-generation
14
     MTA product (“VSS NextGen MTA”). (Id. ¶ 15.) The VSS NextGen MTA’s development started
15
     in late 2017, and the VSS NextGen MTA is being developed using a distinct architecture and distinct
16
     programming language as compared to other commercially available MTAs. (Id. ¶¶ 16-17.)
17
     Specifically, Vade selected Golang for their VSS NextGen MTA, and, at least at the time when
18
     Golang was selected, Vade was not aware of any MTA using that programming language. (Id. ¶ 16.)
19
     As such, the initial stages of the development involved solving significant technical challenges with
20
     respect to Golang, and Vade spent a significant amount of time validating feasibility of using Golang
21
     for this product. (Id.) Contrary to Plaintiffs’ allegations, the VSS NextGen MTA development has
22
     not been uncharacteristically quick, and the VSS NextGen MTA is not Vade’s inaugural MTA. (Id.
23
     ¶¶ 16-19).
24
            Further, the VSS NextGen MTA uses the following design features, which further distinguish
25
     Vade’s MTA from others available on the market: a modular approach for native cloud deployment;
26
     micro services and standard REST APIs for every component; simple policy abstraction for
27
     flexibility; policy real-time testing and deployment; loosely coupled components; and a fully elastic
28
                                                         6
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 11 of 30



 1   system. (Id. ¶ 18.) Thus, Vade’s VSS NextGen MTA is different in kind from other commercial

 2   MTAs, and does not incorporate anything that could constitute Plaintiffs’ trade secret or confidential

 3   information. And because Vade’s VSS NextGen MTA takes a novel approach, its development has

 4   not been “exceptionally fast,” as alleged. (Pls.’ Mot. 12, ECF No. 30-4.) Instead, Vade’s VSS

 5   NextGen MTA has been under development for over two years, and a date for its commercial release

 6   has still not been set.

 7           C.      Plaintiffs knew the facts allegedly giving rise to this suit for over two years
                     before seeking injunctive relief.
 8
             Plaintiffs cannot credibly claim that they took prompt action upon learning of the facts that
 9
     purportedly give rise to this lawsuit that would indicate the need for immediate extraordinary relief.
10
     As Plaintiffs’ concede, they have had express or constructive knowledge of the alleged facts giving
11
     rise to this lawsuit since at least June 2017. Specifically, Lemarié joined Vade in February 2017,
12
     and the other former Cloudmark employees referenced in Plaintiffs’ motion had joined before then.
13
     (Declaration of Olivier Lemarié ¶ 12, attached hereto as Exhibit 6 (“Lemarié Decl.”); Declaration
14
     of Alexandre Boussinet ¶ 13, attached hereto as Exhibit 7 (“Boussinet Decl.”); Declaration of
15
     Xavier Delannoy ¶ 2, attached hereto as Exhibit 8 (“Delannoy Decl.”); Declaration of Guillaume
16
     Séjourné ¶ 2, attached hereto as Exhibit 9 (“Séjourné Decl.”).) Those individuals’ job status with
17
     Vade has never been secret. Rather, as Plaintiffs’ Complaint and the instant motion make clear, their
18
     employment status is publicly available through, among other channels, LinkedIn. (Pls.’ Compl.
19
     Exs. A, C-E, ECF Nos. 1-1, 1-3 to 1-5.) Also, Cloudmark expressly released Messrs. Boussinet,
20
     Delannoy, and Séjourné from any non-compete obligation, and, thus, they were entirely free, and in
21
     fact had Cloudmark’s blessing, to work for a competitor. (Boussinet Decl. ¶ 8; Delannoy Decl. ¶ 12;
22
     Séjourné Decl. ¶ 15.).
23
             With respect to these departures—and with a complete lack of evidentiary support—Plaintiffs
24
     represent that Lemarié “had already accepted employment with Vade” when he announced his
25
     resignation in October 2016. (Pls.’ Mot. 5, ECF No. 30-4.) But when Lemarié resigned in October
26
     2016 and when his employment ended in November 2016, he had neither received an offer of
27
     employment from Vade nor accepted any such purported offer, and, in fact, had not determined his
28
                                                          7
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 12 of 30



 1   future employment. (Lemarié Decl. ¶¶ 5-6.) Instead, he had decided to take a sabbatical, and was

 2   indeed on sabbatical until February 2017. (Id.) As for Boussinet and Séjourné, both had decided to

 3   leave Cloudmark several months before resigning due to general job dissatisfaction, had been

 4   actively searching for other employment, and had obtained offers of employment from other

 5   companies (Boussinet with TEAGS, and Séjourné with a German “localization industry” company)

 6   when they resigned. (Boussinet Decl. ¶¶ 5-6; Séjourné Decl. ¶¶ 6, 8-11.) Delannoy also started

 7   searching for other employment opportunities with no intention of joining Vade at the time, similarly

 8   due to job dissatisfaction. (Delannoy Decl. ¶¶ 6-7.) It was the understanding of Séjourné and

 9   Delannoy that their job dissatisfaction at Cloudmark was shared by numerous other Cloudmark

10   employees in 2016. (Séjourné Decl. ¶ 7; Delannoy Decl. ¶ 6.) Plaintiffs’ allegations regarding these

11   departures reflect, at best, a misapprehension of the facts or, at worst, a misrepresentation.

12          Further, Plaintiffs were also aware of Vade’s development of an anti-spear phishing solution

13   and an MTA product years ago. As noted above, in June 2016, Mr. Goutal participated in a panel

14   presentation with representatives from both Proofpoint and Cloudmark, during which Mr. Goutal

15   described anti-spear phishing development efforts, including the use of e-mail coding and

16   fingerprinting to detect spear phishing attacks—the same type of techniques Plaintiffs now contend

17   to be proprietary. (Goutal Decl. ¶ 10.) Consistent with those development efforts, the patent

18   application that resulted in the ’579 Patent was published on September 27, 2018. (’579 Patent at

19   (65).) With the exception of the use of Microsoft’s journaling tool, Plaintiffs reference that public

20   ’579 Patent specification as evidence that Vade is using Plaintiffs’ alleged trade secrets relating to

21   spear phishing. (Pls.’ Mot. 10, 17-19, ECF No. 30-4.) And Vade’s release of O365 included all of

22   Vade’s e-mail security solutions, not just anti-spear phishing, and was publicly announced in June

23   2018. (Pls.’ Mot. Ex. 26, ECF No. 31-27.) Plaintiffs also concede, through the declaration of

24   Proofpoint’s Senior Data Engineer, Mr. Lee, that

25                           (Pls.’ Mot. Ex. 1 ¶ 33, ECF No. 30-6.) Yet, upon the public disclosure of

26   each of those facts, Plaintiffs took no action that would indicate emergent circumstances warranting

27   an injunction. To the contrary, Plaintiffs’ knowingly sat idle for years.

28
                                                         8
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
            Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 13 of 30



 1            Then, on June 12, 2019, Vade announced that it had secured €70 million in a financing

 2   agreement that would allow it to further grow its business and invest in developing new innovative

 3   technologies. (Pls.’ Compl. Ex. L, ECF No. 1-12.) On the heels of that financing arrangement, Vade

 4   announced it had partnered with Datto, a leader in providing IT solutions to Managed Service

 5   Providers, to offer Vade’s O365 product together with Datto’s leading solutions. (Pls.’ Mot. Ex. 51,

 6   ECF No. 31-50.) It was only after those announcements and Plaintiffs’ subsequent fear of legitimate,

 7   innovative competition that Plaintiffs filed this suit.

 8            Over a month after those announcements, Plaintiffs’ filed the present lawsuit on July 23,

 9   2019. (Pls.’ Compl., ECF No. 1.) Yet even then, Plaintiffs did not express an immediate need to

10   obtain injunctive relief. Instead, Plaintiffs waited until September 25, 2019, to seek injunctive relief.

11   As already shown above, Plaintiffs’ belated motion is replete with misrepresentations and material

12   factual omissions, and seeks extraordinary relief based largely on unfounded speculation. Plaintiffs

13   cannot meet their burden, and their PI Motion should be denied in its entirety.

14   III.     ARGUMENT AND AUTHORITIES

15            “A preliminary injunction is an extraordinary remedy never awarded as of right.” DealDash

16   Ovj v. Contextlogic, Inc., No. 18-cv-02353-MMC, 2018 U.S. Dist. LEXIS 135531, at *4 (N.D. Cal.

17   Aug. 10, 2018) (Chesney, J.) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)).

18   Further, an injunction that requires a defendant to take action, such as the one requested here,

19   constitutes a mandatory injunction. DealDash Ovj, 2018 U.S. Dist. LEXIS 13551, at *16-17.

20   “Mandatory injunctions are ‘particularly disfavored,’” and should be denied absent a showing that

21   “extreme or very serious damage will result.” Id. at *17 (quoting Marlyn Nutraceuticals, Inc. v.

22   Mucos Pharma GmbH & Co., 517 F.3d 873, 879 (9th Cir. 2009)). In addition, to be entitled to any

23   preliminary relief, a plaintiff must demonstrate that: “(1) ‘he is likely to succeed on the merits,’ (2)

24   ‘he is likely to suffer irreparable harm in the absence of preliminary relief,’ (3) ‘the balance of

25   equities tips in his favor,’ and (4) ‘an injunction is in the public interest.’” Glass Egg Dig. Media v.

26   Gameloft, Inc., No. 17-cv-04165-MMC, 2018 U.S. Dist. LEXIS 35724, at *2-3 (N.D. Cal. Mar. 2,

27   2018) (quoting Winter, 555 U.S. at 20)).

28
                                                           9
                                                                                        Case No. 3:19-cv-04238-MMC
                DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 14 of 30



 1           The Ninth Circuit has also approved an alternative “sliding scale” test that requires a plaintiff

 2   to establish that “‘serious questions going to the merits’ exist, that ‘there is a likelihood of irreparable

 3   injury’ in the absence of injunctive relief, that ‘the balance of hardships tips sharply in his favor,’

 4   and that ‘the injunction is in the public interest.’” DealDash Ovj, 2018 U.S. Dist. LEXIS 13551, at

 5   *5 (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th Cir. 2011)). A

 6   “serious question going to the merits” under this test is “one as to which the moving party has a fair

 7   chance of success.” Nelson v. Levy, No. 16-cv-03797-MMC, 2017 U.S. Dist. LEXIS 79116, at *7,

 8   *9 (N.D. Cal. May 23, 2017) (quoting Sierra OnLine, Inc. v. Phoenix Software, Inc., 739 F.2d 1415,

 9   1421 (9th Cir. 1984)).

10           Plaintiffs bear the burden of establishing by a clear showing they are entitled to the relief

11   sought. Founder Starcoin, Inc. v. Launch Labs, Inc., No. 18-cv-972 JLS (MDD), 2018 U.S. Dist.

12   LEXIS 113737, at *8-9 (S.D. Cal. Jul. 9, 2018). Such a showing must be made through a presentation

13   of facts and evidence—speculation is insufficient. Id. at *9. Plaintiffs have failed to meet their

14   burden on each element, and their motion should be denied in its entirety.

15                   1.       Plaintiffs cannot demonstrate a likelihood of success on the merits of their
                              trade secret misappropriation claim.
16
             Plaintiffs’ motion is premised on a trade secret misappropriation claim under the Defend
17
     Trade Secrets Act (“DTSA”) against all Defendants and a breach of contract claim against Lemarié.
18
     Thus, Plaintiffs have the burden to clearly show that they are likely to succeed on establishing each
19
     element of those claims. Id. With respect to their DTSA claim, Plaintiffs must establish that, (1)
20
     they are the owner of a trade secret, (2) that Defendants misappropriated the trade secret, and (3) that
21
     Plaintiffs were damaged by Defendants’ actions. Cleanfish LLC v. Sims, No. 19-cv-03663-HSG,
22
     2019 U.S. Dist. LEXIS 108946, at *7 (N.D. Cal. June 28, 2019). The record before the Court
23
     demonstrates that Plaintiffs cannot meet their burden with respect to any of those elements, one of
24
     which is not even addressed in Plaintiffs’ motion.
25
                              a.     Plaintiffs failed to show that they own a protectable trade secret.
26
             In their motion, Plaintiffs only identify publicly available development tools or product
27
     capabilities as their alleged trade secrets. (Karp Decl. ¶¶ 27-29, 32-56; Rankin Decl. ¶¶ 3-4.) To
28
                                                          10
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 15 of 30



 1   obtain the extraordinary remedy of injunctive relief, it was incumbent on Plaintiffs to identify the

 2   purported trade secrets that lie within these generic tools and capabilities. See Citcon USA, LLC v.

 3   RiverPay, Inc., No. 18-cv-02585-NC, 2019 U.S. Dist. LEXIS 106295, at *4 (N.D. Cal. June 25,

 4   2019) (holding that simply referring to source code underlying a product was insufficient to identify

 5   a trade secret for purposes of a preliminary injunction request); Swarmify, Inc. v. Cloudfare, Inc.,

 6   No. C 17-06957-WHA, 2018 U.S. LEXIS 34727, at *9-10 (N.D. Cal. March 2, 2018); uSens, Inc.

 7   v. Shi Chi, No. 18-cv-01959-SVK, 2018 U.S. Dist. LEXIS 175570, at *6-7 (N.D. Cal. Oct. 11, 2018).

 8   Plaintiffs failed to do so, and simply reference marketing-level descriptions of techniques and

 9   capabilities that are well-known and used in many different competing products. (See supra § II.A;

10   Karp Decl. ¶¶ 27-29, 32-56.)

11          Again, with respect to Plaintiffs’ purported trade secrets in connection with their MTA

12   product, they highlighted and redacted the following tools used with and capabilities included in

13   their MTA as allegedly constituting their trade secrets:

14

15                                                                                           (Pls.’ Mot. 16, ECF

16   No. 30-4.) The scalability of MTA as alluded to in Plaintiffs’ papers is common and has been

17   publicly disclosed. (Rankin Decl. ¶ 4; Karp Decl. ¶¶ 32-36.) The same is true for the other

18   capabilities Plaintiffs erroneously contend set their MTA apart. (Rankin Decl. ¶ 4; Karp Decl. ¶¶

19   32-41.) In fact, Plaintiffs’ own, undated literature attached to their motion readily acknowledges that

20   “[m]odern secure e-mail gateways, [i.e., MTAs], are very efficient at dispatching with millions of

21   daily volumes of bulk unsolicited email (spam) messages”—one of the features they claim is a trade

22   secret. (Pls.’ Mot. Ex. 33, ECF No. 31-34.) In other words, Plaintiffs concede that what they claim

23   to be a trade secret is a capability available to and used with other third-party MTAs, which

24   necessarily means that it cannot be a trade secret. See Cleanfish, LLC, 2019 U.S. Dist. LEXIS

25   108946, at *7-11; Citcon USA, LLC, 2019 U.S. Dist. LEXIS 106295, at *4; uSens, Inc., 2018 U.S.

26   Dist. LEXIS 175570, at *6-7. Plaintiffs cannot credibly argue otherwise.

27          Plaintiffs fair no better with respect to the purported trade secrets related to their Trident

28   product.    Rather, Plaintiffs again simply point to the following publicly available product
                                                           11
                                                                                        Case No. 3:19-cv-04238-MMC
                DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 16 of 30



 1   development techniques as constituting their trade secrets, without further explanation:                 (1)

 2   behavioral analysis; (2) machine learning to detect anomalies; (3) cloud-based threat analysis; and

 3   (4) integration with Microsoft Office 365 using Microsoft’s journaling feature. (Pls.’ Mot. 16, ECF

 4   No. 30-4.) Again, most e-mail security products on today’s market use these techniques (as described

 5   at this level of specificity). These aspects are, in fact, publicly marketed in connection with numerous

 6   other competing products. (See supra § II.A; Karp Decl. ¶¶ 27-29, 42-46, 54-56.) And contrary to

 7   Plaintiffs’ representations that the mere mention of these features is “HIGHLY CONFIDENTIAL”

 8   and must be sealed by the Court, Plaintiffs themselves publicly disclose use of these tools in their

 9   own marketing materials. (See supra § II.A; Rankin Decl. ¶ 3.)

10           The techniques and capabilities that Plaintiffs rely on as purported trade secrets are

11   demonstrably in the public domain. As a result, they fail to satisfy each element of what constitutes

12   a trade secret under the DTSA. See Cleanfish, LLC, 2019 U.S. Dist. LEXIS 108946, at *7-9.

13   Accordingly, Plaintiffs have not presented any facts or evidence that would support the first element

14   of a DTSA claim, much less a clear showing they are likely to succeed. See id.

15                           b.      There is no evidence to support the misappropriation element.

16           To establish misappropriation under the DTSA, a plaintiff is required to show that the

17   defendant acquired, disclosed, or used the plaintiff’s trade secret through improper means. Founder

18   Starcoin, Inc., 2018 U.S. Dist. LEXIS 113737, at *10. If the defendant obtained the alleged trade

19   secret through proper means or independent development, there is no misappropriation under the

20   DTSA. Id. at *24-25; see 18 U.S.C. § 1839(3)(B). For example, in Founder Starcoin, Inc., the court

21   denied Plaintiffs’ motion for preliminary injunction for numerous reasons that are equally applicable

22   to the issues before this Court. In particular, the court there first held that the plaintiff’s idea of using

23   celebrity promotions was a long-standing marketing practice already in the public domain, and thus,

24   could not be a trade secret. Id. at *21-22. But even if it were, there was no evidence presented that

25   the defendant had used celebrity endorsements solely as a result of receiving the plaintiff’s business

26   plan. Rather, the defendant presented evidence in the form of declarations describing its own

27   independent development and execution of that plan, which actually began before the meeting with

28   the plaintiff. Id. at 23-32. Under those facts, the court held that the plaintiff had failed to establish
                                                          12
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 17 of 30



 1   a likelihood of success that the defendant misappropriated any alleged trade secret. Id.; see Best

 2   Lockers, LLC v. Am. Locker Grp., Inc., No. 12-cv-00403-CJC(ANx), 2012 U.S. Dist. LEXIS 199973,

 3   at *5-7 (C.D. Cal. Mar. 30, 2012) (holding that simply claiming that the defendant must have

 4   misappropriated a trade secret because it offers a competing product with similar known features

 5   was insufficient to show a likelihood of success on the misappropriation element).

 6          The same result is warranted here. In their motion, Plaintiffs make three arguments in support

 7   of their claim that Defendants have misappropriated their trade secrets: (1) alleged similarities

 8   between Vade’s ’579 Patent and O365 product, on the one hand, and Cloudmark’s Trident product,

 9   on the other; (2) the fact that Vade is developing an MTA product; and (3) Lemarié’s maintenance

10   of an Evernote account with notes concerning the development of a DNS. With respect to the first

11   argument, Plaintiffs contend that “Defendants Lemarié and Vade’s improper disclosure and misuse

12   is evinced by the remarkable similarities between Cloudmark’s Trident and Vade’s subsequent filing

13   of the ’579 Patent and development of Vade O365.” (Pls.’ Mot. 17, ECF No. 30-4.) This statement,

14   however, is conclusory and unsupported by any competent evidence.

15          Indeed, the “remarkable similarities” referenced by Plaintiffs are nothing more than the use

16   of techniques and product capabilities, described at a marketing level of specificity, that are in no

17   way proprietary to Plaintiffs. (See supra § II.A; Karp Decl. ¶¶ 45-46, 51-53.) The fact that Vade

18   uses such techniques and includes such capabilities is wholly unremarkable and insufficient to show

19   misappropriation. See Best Lockers, LLC, 2012 U.S. Dist. LEXIS 199973, at *5-7; (Karp Decl.

20   ¶ 53.) Plaintiffs’ own expert tellingly has not opined on any such “remarkable similarities.” And,

21   as Dr. Karp makes clear, Plaintiffs’ allegations are divorced from the development realities in the e-

22   mail security industry. (Karp Decl. ¶¶ 27-29, 45-46, 51-53.) Further, the simple fact that Vade

23   employs former Cloudmark employees is also insignificant and insufficient. Indeed, Plaintiffs have

24   not argued that Boussinet, Delannoy, and Séjourné worked on their Trident product. (Pls.’ Mot. 5,

25   ECF No. 30-4.) And they have not done so. (Boussinet Decl. ¶ 3; Delannoy Decl. ¶ 5; Séjourné

26   Decl. ¶ 5.) And the product features, development techniques, and capabilities that purportedly

27   composed Plaintiffs’ trade secrets were largely known to and incorporated into Vade’s anti-spear

28
                                                         13
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 18 of 30



 1   phishing solutions and products before Lemarié joined Vade. (Goutal Decl. ¶¶ 7-8; Lemarié Decl.

 2   ¶ 13.)

 3            Vade, in fact, has been independently developing anti-spear phishing solutions since 2015.

 4   (Goutal Decl. ¶ 3.) As set forth above, by 2016, Vade was already incorporating and offering anti-

 5   spear phishing solutions that were cloud-based and that used heuristic content analysis, behavioral

 6   analysis of past e-mails, analysis of the sender and the content of an e-mail, and content evaluation

 7   to detect language indicative of suspicious e-mails. (See Gendre Decl. ¶ 24; Vade Retro Technology

 8   Takes on a New Identity and Becomes Vade Secure, Business Wire (July 13, 2016),

 9   https://www.businesswire.com/news/home/20160713006224/en/Vade-Retro-Technology-Takes-

10   New-Identity-Becomes.) Further, in 2016, Vade was investigating acquiring patents relating to an

11   anti-spear phishing solution using behavioral analysis, e-mail fingerprinting, e-mail features

12   selection and weighting, and machine learning with big data technology, which they subsequently

13   acquired. (Goutal Decl. ¶ 9.)         And between 2015 and early 2017, Goutal—through ongoing

14   development efforts performed wholly independently of Lemarié or any other former Cloudmark

15   employee—had researched and analyzed the anti-spear phishing inventions leading to the ’579

16   Patent. (Id. ¶ 3-8.)

17            Importantly, rather than simply disclosing the use of high level techniques and capabilities,

18   the ’579 Patent also discloses significant detail regarding the patented behavioral analysis, machine

19   learning, e-mail fingerprinting, and cloud-based solutions. (See, e.g., ’579 Patent at 4:44-5:13; 5:45-

20   7:22, and 7:23-8:16.) Notably, Plaintiffs do not allege that the implementation of Cloudmark’s

21   Trident product is the same as the details disclosed in the ’579 Patent. Plaintiffs’ PI Motion is, in

22   fact, striking in that they provide no evidence of alleged misappropriation, other than pointing out

23   that competing products use similar techniques and have similar capabilities, all of which they

24   describe with only a marketing level of specificity and all of which are used industry-wide. See

25   Cleanfish, LLC, 2019 U.S. Dist. LEXIS 108946, at *8-9; Best Lockers, LLC, 2012 U.S. Dist. LEXIS

26   199973, at *5-7. Plaintiffs, through their expert or otherwise, could have compared their product to

27   the details disclosed in the ’579 Patent, but tellingly did not do so. In fact, Plaintiffs’ expert provided

28   no opinion regarding any purported comparability between Vade’s technology and Plaintiffs’
                                                           14
                                                                                        Case No. 3:19-cv-04238-MMC
                DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 19 of 30



 1   technology. The wholesale lack of evidence of misappropriation in the PI Motion is indicative of

 2   the untenable grounds on which the motion was brought in the first instance, which stands in stark

 3   contrast to the cases Plaintiffs’ rely on. See Weride Corp. v. Huang, 379 F. Supp. 3d 834, 848-49

 4   (N.D. Cal. 2019); Cleanfish LLC, 2019 U.S. Dist. LEXIS 108946, at *9-10.

 5          Plaintiffs’ arguments concerning their MTA product also fail to show any misappropriation.

 6   Again, Plaintiffs have not identified anything about their MTA product that would constitute a trade

 7   secret, much less one that has been misappropriated. (See supra § III.A.1; Karp Decl. ¶ 32-41, 47-

 8   50.) Further, here, Plaintiffs do not even allege that Vade’s MTA shares the same features and

 9   capabilities. Rather, Plaintiffs merely allege, albeit erroneously, that the only way

10                                                                                        would have been to

11   improperly use Plaintiffs’ alleged confidential or trade secret information. (Pls.’ Mot. 12, ECF No.

12   30-4.) That allegation is speculative, ignores Vade’s independent development and release of its

13   prior Mailstro MTA product in 2013, and contradicts Plaintiffs’ other arguments. For example,

14   Plaintiffs contend that

15                                   (Id.) Yet, in purported support of a different argument, Plaintiffs

16   acknowledge that Vade’s MTA has not even been introduced to the market, almost three years after

17   Lemarié joined Vade. (Id. at 22.) These contradictory allegations are indicative of Plaintiffs’

18   misapprehension of the facts.

19          In truth, Vade independently developed and released its own MTA product, Mailstro, in 2012

20   and 2013. (Gendre Decl. ¶¶ 19-20.) In particular, Vade’s Mailstro MTA product was the only MTA

21   product that Vade had in June 2017, (Gendre Decl. ¶ 21), and so the

22                                                    would have been Vade’s Mailstro MTA. Contrary to

23   Plaintiffs’ conclusory allegations, that product was developed and released well before Lemarié,

24   Boussinet, Delannoy, and Séjourné joined Vade. (Id.) Further, Vade’s VSS NextGen MTA, which

25   has not been released to the market, has been under development since late 2017. (Gendre Decl.

26   ¶ 15.) Moreover, that latter product has been and is being designed and developed using an entirely

27   different code base and architecture as compared to other commercially available MTAs. (Gendre

28   Decl. ¶ 16-17.) Other key distinguishing features include “that the VSS NextGen MTA does not yet
                                                         15
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 20 of 30



 1   have a user interface (‘UI’); the VSS NextGen MTA leverages git; the VSS NextGEN MTA uses a

 2   modular approach for native cloud deployment; the VSS NextGen MTA uses micro services and

 3   standard REST APIs for every component; the VSS NextGen MTA uses simple policy abstraction

 4   and policy real time testing and deployment; and the VSS NextGen MTA includes loosely coupled

 5   components and a fully elastic system; among other features.” (Id. ¶ 18.) In short, Defendants simply

 6   have not developed any MTA product that uses any confidential or trade secret information

 7   belonging to Plaintiffs, and Plaintiffs have not presented any competent argument or evidence to the

 8   contrary.

 9          Lastly, in an effort to manufacture misappropriation, Plaintiffs reference one Evernote

10   account previously maintained by Lemarié while a Cloudmark employee.                       Again, Plaintiffs

11   misrepresent the record as it relates to this particular account. In particular, during his employment

12   with Cloudmark, Lemarié created a notebook on his Evernote account labeled “DNS Security” for

13   the purpose of sharing content with certain Cloudmark personnel involved in Cloudmark’s DNS

14   security product development and patent preparation. (Lemarié Decl. ¶ 8.) The contents included

15   DNS security policies that were also documented in Cloudmark’s DNS security policy code

16   repository and in the patents related to the DNS security product. (Id.) At some point after leaving

17   Cloudmark, it came to Lemarié’s attention that the DNS Security notebook had not been deleted. (Id.

18   ¶ 10.) Once Lemarié learned that the DNS Security notebook had not been deleted, he immediately

19   deleted that notebook and its contents. (Id.) Lemarié believed at the time and still believes that all

20   the deleted contents were duplicative of the contents of Cloudmark’s DNS security policy code

21   repository and/or the related patents. Moreover, Vade Secure is not developing DNS security

22   technology, and Lemarié has not been personally involved in any projects relating to DNS security

23   technology since leaving Cloudmark. (Id. ¶ 9.) Accordingly, Plaintiffs’ arguments concerning this

24   Evernote account fail to demonstrate any misappropriation.

25                             c.      Plaintiffs have also failed to show how they have been damaged by
                                       any alleged misappropriation.
26
            To succeed on a claim of trade secret misappropriation under the DTSA, the plaintiff must
27
     show that he has been damaged by defendants’ actions. Way.com Inc. v. Singh, No. 3:18-cv-04819-
28
                                                            16
                                                                                         Case No. 3:19-cv-04238-MMC
                 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 21 of 30



 1   WHO, 2018 U.S. Dist. LEXIS 215243, at *10 (N.D. Cal. Dec. 20, 2018). Plaintiffs fail to even

 2   address this element in their motion. For example, Plaintiffs do not argue, much less present

 3   evidence, that Defendants alleged misappropriation has resulted in any loss of customers, market

 4   share, or goodwill to Plaintiffs. Further, even in the irreparable harm portion of Plaintiffs’ motion,

 5   Plaintiffs argue, albeit in contravention of Supreme Court authority, that irreparable harm should be

 6   presumed. (Pls.’ Mot. 22, ECF No. 30-4.) In other words, Plaintiffs seek a presumption of harm

 7   without presenting any evidence of actual harm resulting from the Defendants’ alleged conduct.

 8          In light of the foregoing, Plaintiffs have failed to raise a serious question about or show that

 9   they are likely to succeed on any element of their trade secret misappropriation claim against any

10   Defendant. As a result, Plaintiffs have not shown that they are entitled to injunctive relief. See

11   Citcon USA LLC, 2019 U.S. Dist. LEXIS 106295, at *5-6.

12                  2.      Plaintiffs have also failed to show a likelihood of success on their breach
                            of contract claim.
13
            Plaintiffs provide no analysis of their breach of contract claim in the instant motion. Rather,
14
     Plaintiffs simply recite the elements of a breach of contact claim, and then state in conclusory fashion
15
     that Lemarié breached provisions of the PIIA “by (1) using and disclosing Plaintiffs confidential
16
     Proprietary Information to his subsequent employer Vade, and to develop Vade products, without
17
     Plaintiffs’ consent; (2) failing to disclose in writing to Plaintiff and preserve the confidentiality of
18
     all inventions in which he participated in the conception or development; and (3) failing to maintain,
19
     make available, and return Cloudmark materials and records.” (Pls.’ Mot. 21, ECF No 30-4.)
20
            But Plaintiffs fail to provide any evidence or even explanation of what they contend to be
21
     their “confidential Proprietary Information,” what “inventions” Lemarié allegedly failed to disclose,
22
     or what Cloudmark materials or records were not returned. And Plaintiffs fail to explain how
23
     Lemarié’s alleged actions resulted in any injury to Plaintiffs, which is a necessary element of any
24
     breach of contact claim. See Sunbelt Rentals, Inc. v. Victor, No. C 13-4240-SBA, 2014 U.S. Dist.
25
     LEXIS 14416, at *25-26 (N.D. Cal. Feb. 4, 2014). To the extent Plaintiffs rely on the arguments
26
     related to their trade secret misappropriation claim to support the breach of contract claim, those
27
     arguments are equally unavailing here. Accordingly, Plaintiffs have failed to either raise a serious
28
                                                         17
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 22 of 30



 1   question concerning the merits or show a likelihood of success on the merits for either claim that is

 2   the subject the PI Motion. As a result, the motion should be denied in its entirety. See Founder

 3   Starcoin, Inc., 2018 U.S. Dist. LEXIS 113737, at *8 (holding that a “plaintiff seeking a preliminary

 4   injunction must establish that he is likely to succeed on the merits.”).

 5                  3.       Plaintiffs will not suffer irreparable harm if their motion is denied.

 6          Plaintiffs have given short shrift to the irreparable harm element, presumably based on their

 7   incorrect assertion that “there is a presumption of irreparable harm by the disclosure of trade secrets.”

 8   (Pls.’ Mot. 2, 22, ECF No. 30-4.) The Supreme Court has held, however, that irreparable harm

 9   cannot be presumed when seeking injunctive relief. See Winter v. Nat. Res. Def. Council, Inc., 555

10   U.S. 7, 32 (2008); In re Gen. Capacitor, No. 17-cv-00179-HSG, 2017 U.S. Dist. LEXIS 71641, at

11   *7-9. For example, in Winter, the Supreme Court held that “an injunction is a matter of equitable

12   discretion; it does not follow from success on the merits as a matter of course.” 555 U.S. at 32. In

13   view of that opinion, as well as the Supreme Court’s earlier decision in eBay Inc. v. MercExchange,

14   L.L.C., which similarly held that irreparable harm is not presumed in the patent infringement context,

15   district courts, including those in this district, have routinely held that there is no longer a

16   presumption of irreparable harm in matters involving allegations of trade secret misappropriation.

17   See eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 394 (2006); Herb Reed Enters., LLC v.

18   Fla. Entm’t Mgmt., Inc., 736 F.3d 1239, 1251 (9th Cir. 2013); V’Guara, Inc. v. Dec, 925 F. Supp.

19   2d 1120, 1126 (D. Nev. 2013); Bartech Sys. Int’l, Inc. v. Mobile Simple Solutions, Inc., No. 2:15-

20   cv-02422-MMD, 2016 U.S. Dist. LEXIS 68030, at *8 (D. Nev. May 24, 2016); In re Gen Capacitor,

21   No. 16-cv-02458-HSG, 2017 U.S. Dist. LEXIS 71641, at *8-9; Arminak Sol., LLC v. 7-Eleven, Inc.,

22   No. 2:17-cv-01820-RGK, 2017 U.S. Dist. LEXIS 221900, at *4-5 (C. D. Cal. March 16, 2017)

23   (“Arminak cites pre-Winter case law to argue presumption of irreparable harm in . . . trade secret

24   misappropriation actions. These cases, however, are no longer good law . . . .”)

25          Thus, irreparable harm cannot be presumed. Rather, a plaintiff seeking a preliminary

26   injunction must “demonstrate that irreparable injury is likely.” See Glass Egg Digital Media, 2018

27   U.S. Dist. LEXIS 35724, at *3. That demonstration must be made through a proffer of evidence, as

28   opposed to mere speculation. Id.; Caribbean Marine Servs. Co. v. Baldridge, 844 F.2d 668, 674
                                                          18
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 23 of 30



 1   (9th Cir. 1987); Arminak Sol., LLC, 2017 U.S. Dist. LEXIS 221900, at *5. Moreover, the plaintiff

 2   must show that a “sufficiently strong nexus” exists between the conduct sought to be enjoined and

 3   the claimed irreparable harm. DealDash Oyj, 2018 U.S. Dist. LEXIS 135531, at *10-11. But

 4   Plaintiffs fail to do so here.

 5            Instead, Plaintiffs rely on bad law and speculation, and ignore material dispositive facts. With

 6   respect to the actual facts, Plaintiffs’ delay in seeking injunctive relief is fatal to the instant motion.

 7   See, e.g., In re Gen Capacitor, 2017 U.S. Dist. LEXIS 71641, at *7 (holding that a long delay before

 8   seeking a preliminary injunction implies a lack of irreparable harm); Way.com, Inc., 2018 U.S. Dist.

 9   LEXIS 215243, at *30-31 (holding that a three month delay weighed against a finding of irreparable

10   harm). Here, as set forth above, Plaintiffs were unquestionably aware for more than two years—

11   from their joint participation the M3AWWG presentation with Vade, the publication of the

12   application leading to the ’579 Patent, and Vade’s public announcement of the integration of its suite

13   of e-mail security solutions, including anti-spear phishing, with Microsoft Office 365—that Vade

14   was using the vast majority of the product tools and capabilities that Plaintiffs’ now allege to be trade

15   secrets. (See supra § II.C; Goutal Decl. ¶¶ 10-11; Pls.’ Mot. Ex. 26, ECF No. 31-27; ’579 Patent

16   at (65); Rankin Decl. ¶ 3.) In response, Plaintiffs did nothing.

17            Similarly, Plaintiffs’ concede that they knew that

18                                                                             (Pls.’ Mot. Ex. 1, ¶ 33, ECF No.

19   30-6.) If Plaintiffs believed that Vade had developed that MTA from scratch between when Lemarié

20   joined Vade and                             using Plaintiffs’ confidential information, Plaintiffs would

21   have taken action at that time. Instead, Plaintiffs did nothing. Plaintiffs continued to knowingly sit

22   idle for over 27 months before finally seeking injunctive relief. Plaintiffs simply cannot be heard to

23   complain that Defendants’ alleged conduct, which Plaintiffs have known about for years, is somehow

24   just now threatening an irreparable harm. See In re Gen. Capacitor, 2017 U.S. Dist. LEXIS 71641,

25   at *7.

26            Plaintiffs have tellingly failed to present any evidence of any alleged newfound irreparable

27   harm. Other than improperly relying on a presumption to show irreparable harm, Plaintiffs contend

28   only that they will suffer irreparable harm in view of the partnership announced between Vade and
                                                           19
                                                                                        Case No. 3:19-cv-04238-MMC
                DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 24 of 30



 1   Datto in June 2019—over three months before Plaintiffs sought injunctive relief. (Pls.’ Mot. 22-23,

 2   ECF No. 30-4.) The arrangement between Vade and Datto, however, simply relates to future

 3   potential sales of Vade’s O365 product together with certain of Datto’s offerings. (See id. at Ex. 52,

 4   ECF No. 31-51.)      This does not represent a material change in circumstances.               Before the

 5   announcement concerning Datto, Vade had been successful in selling its e-mail security offerings,

 6   including its anti-spear phishing solution.              (See About Vade Secure, Vade Secure,

 7   https://www.vadesecure.com/en/company (last visited Dec. 2, 2019); Gendre Decl. ¶¶ 13, 23-25.)

 8   Plaintiffs have not come forward with any evidence that those sales have resulted in harm to

 9   Plaintiffs, much less the irreparable immediate harm they are claiming now. The announced

10   arrangement with Datto is merely another mechanism by which Vade will make such sales, and

11   Plaintiffs have not and cannot show that they will now suffer irreparable harm as a result. In fact,

12   Plaintiffs glaringly omit from their motion the fact that Plaintiffs’ Trident product no longer appears

13   to be marketed as a product available for sale on Cloudmark’s website. (Rankin Decl. ¶ 3 (noting

14   that only an archived version of the Trident webpage is accessible).) It cannot be said that Plaintiffs

15   will suffer irreparable harm by virtue of Vade continuing to sell a product against which Plaintiffs

16   no longer compete. See Swarmify, Inc., 2018 U.S. Dist. LEXIS 34727, at *14-15.

17          The same is true for Vade’s MTA products. Despite knowing that Vade developed an MTA

18   at least by June 2017 (which would have been the Mailstro MTA—developed starting in 2012 and

19   released in 2013), Plaintiffs now contend that Vade’s future commercial release of another MTA (the

20   VSS NextGen MTA) will somehow cause irreparable harm to Plaintiffs. Plaintiffs contention is

21   contrary to the record and, not surprisingly, without evidentiary support. While Plaintiffs allege that

22   Vade’s release of the VSS NextGen MTA product is imminent, that is simply not true. Rather, there

23   has not been a release date set for the VSS NextGen MTA, and, thus, Plaintiffs request would be

24   premature even if it were well founded—which it is not.

25          Further, in addition to failing to actually identify any irreparable harm that would be suffered

26   by virtue of Vade’s selling either MTA product, Plaintiffs have made no effort to show a nexus

27   between Vade’s alleged use of purported trade secrets and the requested injunction. Moreover, it

28   should be noted that Plaintiffs’ concede that
                                                         20
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 25 of 30



 1

 2              (Pls.’ Mot. Ex. 1 ¶ 34, ECF No. 30-6.) When a monetary remedy is available—as is the

 3   case here for each of Plaintiffs’ allegations—it counsels heavily against a finding of irreparable harm.

 4   See Swarmify, Inc., 2018 U.S. Dist. LEXIS 34727, at *14-15; Cleanfish LLC, 2019 U.S. Dist. LEXIS

 5   108946, at *12.

 6          Plaintiffs have failed to show that they will suffer irreparable harm if an injunction is not

 7   granted. As a result, and for that reason alone, Plaintiffs’ motion should be denied in its entirety. .

 8                  4.      The balance of equities and public interest do not favor an injunction
                            under these circumstances.
 9
            To obtain a preliminary injunction, a plaintiff must demonstrate that the balance of equities
10
     tips in his favor. Winter, 555 U.S. at 20. Further, the Court “should pay particular regard for the
11
     public consequences in employing the extraordinary remedy of injunction.” Id. at 24. Indeed, where
12
     there is no showing of likelihood of success or irreparable harm, as is the case here and in contrast
13
     to the authorities relied upon by Plaintiffs, these factors weigh against finding injunctive relief.
14
     Cleanfish LLC, 2019 U.S. Dist. LEXIS 108946, at *13. This is especially true in suits between
15
     competitors, or in matters where a plaintiff seeks to preclude an individual from performing his or
16
     her lawful job functions. Id.
17
            For example, in Cleanfish LLC, the plaintiff alleged trade secret misappropriation based on
18
     the defendant’s use of publicly available information. As a result, the court held that the plaintiff
19
     had not shown a likelihood of success on the merits or irreparable harm. Id. at *8-9. Despite that
20
     lack of showing on those dispositive elements, the plaintiff, like Plaintiffs here, sought to enjoin a
21
     former employee from competing with the plaintiff. Id. at *13. But the court held that the former
22
     employee “is permitted and encouraged to use his wealth of experience and knowledge to start his
23
     own business, especially in light of insufficient evidence establishing that he engaged in any illicit
24
     activity.” Id. In determining that the balance of equities and public interest weighed against granting
25
     injunctive relief, the court further held that “[p]laintiff may not use the extraordinary preliminary
26
     relief sought in this motion as a way to preclude competition: that result plainly conflicts with the
27
     public interest in promoting healthy employee mobility and competition.” Id. at *13-14.
28
                                                         21
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 26 of 30



 1             The same is true here. Like the plaintiff in Cleanfish LLC, Plaintiffs here cannot show either

 2   likelihood of success or irreparable harm. Id. at *8-9. Despite that, Plaintiffs seek to impose an

 3   injunction that, as worded, would require Vade to pull products from the market, cease developing

 4   competitive products, and essentially impose a non-compete on Lemarié that does not contractually

 5   exist. (See Pls.’ Proposed Order, ECF No. 31-68.) Thus, the injunction sought by Plaintiffs would

 6   not serve any legitimate purpose, but would remove products from the marketplace that would

 7   otherwise be available to consumers. To do so would run counter to the public interest in promoting

 8   healthy employee mobility and competition. Cleanfish, 2019 U.S. Dist. LEXIS 108946, at *13.

 9   Thus, the balance of equities and public interest tip sharply against entering an injunction in this

10   matter.

11                    5.       Plaintiffs’ proposed injunction is overly broad, impermissibly vague, and
                               would require a significant bond.
12
               A preliminary injunction must be narrowly tailored to address only the alleged unlawful
13
     activity, and mandatory injunctions that require the defendant to take affirmative action are
14
     particularly disfavored. See DealDash Oyj, 2018 U.S. Dist. LEXIS 135531, at *15-17. Where a
15
     plaintiff’s proposed order fails to describe the subject material to be enjoined it is impermissible. Id.
16
     For example, in Citcon USA LLC, the Court rejected the plaintiff’s proposed order because, among
17
     other things, it broadly sought to enjoin the defendant from “using, accessing, or copying its trade
18
     secrets . . . and other proprietary information from all [plaintiff’s] products and projects, such as (but
19
     not limited to) source code, schematics, and other business, technical, and financial information.”
20
     2019 U.S. Dist. LEXIS 106295, at *5-6. The Court held that such a request was improper because
21
     it was beyond the relief sought in the motion and used impermissibly broad and undefined terms that
22
     prevented the “Court and the defendants from understanding what [plaintiff] alleges was
23
     misappropriated” or would be subject to the injunction. Id. Plaintiffs make the same mistake here.
24
               While Plaintiffs are not entitled to any injunctive relief, their proposed order is both vague
25
     and overly broad, such that Defendants would not even have an understanding of what would be
26
     enjoined. In particular, Plaintiffs request that all Defendants be “enjoined from each and all of the
27
     following:
28
                                                            22
                                                                                         Case No. 3:19-cv-04238-MMC
                 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 27 of 30



 1              1. Any and all use, disclosure, providing third parties access to, transfer,
                   duplication, reproduction, publication, sale, offering for sale, and marketing of
 2                 any version of Plaintiffs’ Confidential Information whether or not in the United
                   States; including the marketing, release, sale, and offering for sale of the
 3                 forthcoming Vade Secure MTA product.
                2. Confidential Information includes, but is not limited to, trade secrets and other
 4                 proprietary information from all Plaintiffs’ products and projects, such as
                   source code, schematics, and other business, technical, and financial
 5                 information developed, learned, or obtained by Plaintiff’s employee(s).
 6   (Pls.’s Proposed Order, ECF No, 31-68.)
 7          This expansive language is almost identical to the proposed injunction that was rejected in
 8   Citcon. Under this proposed order, Vade, according to Plaintiff, would be required to at a minimum
 9   remove its Office 365 product from the market and cease developing its MTA product. Plaintiffs go
10   even further by stating that the injunction would cover “all Plaintiffs’ products and projects,” even
11   though they were not in any way discussed in Plaintiffs’ motion. See Citcon USA LLC, 2019 U.S.
12   Dist. LEXIS 106295, at *5-6. This request for a mandatory injunction is not narrowly tailored as
13   required and should be rejected in its entirety for all of the reasons discussed herein. See id.;
14   DealDash Oyj, 2018 U.S. Dist. LEXIS 135531, at *15-17.
15          Further, to the extent any injunction is granted here—which it should not be—Defendants
16   are confident that ultimately it will be found that such an injunction should not have issued in the
17   first instance. An enjoined party is presumptively entitled to recover damages equal to those losses
18   attributable to the injunction “when it turns out the party enjoined had the right all along to do what
19   it was enjoined from doing.” Nintendo of Am., Inc. v. Lewis Galoob Toys, Inc., 16 F.3d 1032, 1036
20   (9th Cir. 1994). Here, as reflected in Vade’s counterclaims, this suit has already damaged Vade, and
21   the injunction sought by Plaintiffs would cause a significant disruption to Vade’s business. As a
22   result, Plaintiffs should be required to post a significant bond in the unlikely event they obtain any
23   injunctive relief, despite failing to meet their burden. See CyberMedia, Inc. v. Symantec Corp., 19
24   F. Supp. 2d 1070, 1079-80 (N.D. Cal. 1998).
25
                    6.      Plaintiffs request for expedited discovery was never supported by good
26                          cause and is now moot.
            At the time that Plaintiffs filed the instant motion, the parties had not conducted a Rule 26(f)
27
     conference, and, thus, they were precluded from conducting discovery without leave of court. See
28
                                                         23
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
         Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 28 of 30



 1   Fed. R. Civ. P. 26(d)(1). Accordingly, Plaintiffs moved the Court to conduct expedited discovery,

 2   arguing that they had an urgent need for the discovery and that conducting early discovery would

 3   not prejudice Defendants. (Pls.’ Mot. 24-25, ECF No. 30-4.) Plaintiffs, however, did not attach the

 4   proposed expedited requests or present any credible argument or evidence establishing requisite good

 5   cause. But the parties have now conducted the Rule 26(f) conference, and Plaintiffs have served

 6   requests for production and interrogatories, albeit in contravention of other applicable legal authority.

 7   Thus, while Plaintiffs’ request is now moot, Defendants will briefly address Plaintiffs’ arguments

 8   below in the interest of completeness.

 9          The default rule in federal civil litigation is that no party may seek discovery “from any

10   source” prior to the Rule 26(f) conference. Fed. R. Civ. P. 26(d)(1). Plaintiffs therefore bear the

11   burden of showing “good cause” by offering evidence that the need for discovery outweighs the

12   prejudice to Defendants. Rovio Entm’t Ltd v. Royal Plush Toys, Inc., 907 F. Supp. 2d 1086, 1099

13   (N.D. Cal. 2012).

14          Plaintiffs do not have an urgent need for discovery. Plaintiffs have been aware of the facts

15   that purportedly gave rise to an expedited discovery request for years, but did nothing. Thus, there

16   is no justification for accelerating the discovery process. Further, during the recent case management

17   conference with the Court, Plaintiffs volunteered that they would file a reply in support of their

18   motion within two weeks of receiving this response. (Ct.’s Minute Entry, ECF No. 62.) In other

19   words, by that schedule, Plaintiffs acknowledge that they do not intend to conduct or introduce

20   discovery in support of their briefing. As a result, this motion does not create a need for expedited

21   discovery.

22          Contrary to Plaintiffs’ contention, expedited discovery would result in prejudice to

23   Defendants for several reasons. First, Plaintiffs did not actually provide the requests they intended

24   to make, which prevents an adequate assessment of the burden that would have been imposed.

25   Second, Plaintiffs’ attempt to take expedited discovery was an effort to circumvent the French

26   discovery proceeding that Plaintiffs instituted. Specifically, Plaintiffs first improperly sought to

27   obtain documents for use in this matter through the French legal system. (Pls.’ Mot. Ex. 55, ECF

28   No. 54-8.) The documents that were initially collected by the French authorities have not been
                                                          24
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
           Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 29 of 30



 1   disclosed to Plaintiffs, however, and that proceeding is ongoing. Plaintiffs made the decision to

 2   institute a parallel proceeding, and cannot circumvent that court’s procedures here. Third, production

 3   of documents and information, such as source code underlying Defendants’ products would be highly

 4   prejudicial at this stage. For example, as Plaintiffs are aware, any production of documents and

 5   information relating to the design and development of Defendants’ anti-spear phishing and MTA

 6   products must, at a minimum, comply with the French Blocking Statute and the GDPR. (See Joint

 7   Case Management Statement at 8-9, ECF No. 60.)

 8           This opposition is not inconsistent with Defendants letter, sent through counsel, which simply

 9   stated that they would “provide responsive, non-privileged documents and information upon receipt

10   of appropriate requests . . . .” (Pls.’ Mot. Ex. 53, ECF No. 31-52.) No proper requests have been

11   received, and in fact, Defendants risk subjecting themselves to criminal and civil penalties if they

12   produce documents and information as sought by Plaintiffs’ expedited discovery request. (Joint Case

13   Management Statement at Ex. A, ECF No. 60-1.)

14           Thus, Plaintiffs’ expedited discovery request is moot, but, even if it were not, it is not

15   supported by good cause and would unduly prejudice Defendants.

16   IV.     CONCLUSION AND PRAYER

17           For the foregoing reasons, Defendants respectfully request that the Court enter an order

18   denying Plaintiffs’ Motion for Preliminary Injunction and Expedited Discovery in its entirety, and

19   grant all other relief to which Defendants are entitled.

20

21

22

23

24

25

26
27

28
                                                          25
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
        Case 3:19-cv-04238-MMC Document 72 Filed 12/06/19 Page 30 of 30



 1   Dated: December 6, 2019                                 BAKER & McKENZIE LLP

 2
                                                             By: /s/ Bart Rankin
 3
                                                             Colin H. Murray (SBN 159142)
 4                                                            colin.murray@bakermckenzie.com
                                                             BAKER & McKENZIE LLP
 5                                                           Two Embarcadero Center, 11th Floor
                                                             San Francisco, CA 94111-3802
 6                                                           Telephone:    +1 415 576 3000
                                                             Facsimile:      +1 415 576 3099
 7
                                                             Danielle L. Benecke (SBN 314896)
 8                                                            danielle.benecke@bakermckenzie.com
                                                             BAKER & McKENZIE LLP
 9                                                           600 Hansen Way
                                                             Palo Alto, CA 94304
10                                                           Telephone:    +1 650 856 2400
                                                             Facsimile:      +1 650 856 9299
11
                                                             Jay F. Utley (Admitted Pro Hac Vice)
12                                                            jay.utley@bakermckenzie.com
                                                             Bart Rankin (Admitted Pro Hac Vice)
13                                                            bart.rankin@bakermckenzie.com
                                                             Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                            mackenzie.martin@bakermckenzie.com
                                                             John G. Flaim (Admitted Pro Hac Vice)
15                                                            john.flaim@bakermckenzie.com
                                                             Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                            charles.liu@bakermckenzie.com
                                                             Mark Ratway (Admitted Pro Hac Vice)
17                                                            mark.ratway@bakermckenzie.com
                                                             BAKER & McKENZIE LLP
18                                                           1900 North Pearl Street, Suite 1500
                                                             Dallas, Texas 75201
19                                                           Telephone:     +1 214 978 3000
                                                             Facsimile:      +1 214 978 3099
20

21                                                           Attorneys for Defendants
                                                             Vade Secure, Incorporated; Vade Secure SASU;
22
                                                             and Olivier Lemarié
23

24

25

26
27

28
                                                        26
                                                                                     Case No. 3:19-cv-04238-MMC
             DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND EXPEDITED DISCOVERY
